DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 13, 2020, has been entered.

Declaration
The declaration under 37 CFR 1.132 filed November 3, 2020, is insufficient to overcome the rejection of all claims based upon Lu as set forth in the last Office action because:  the declaration does not compare the invention to the prior art. The declaration shows inventive examples and comparative examples, and shows that the inventive examples have superior results regarding the lack of air bubbles in the final product. However, the declaration does not show that the comparative examples are the examples in Lu. In other words, the declaration does not show that the inventive examples would perform better, or have unexpected results when compared to the applied prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0159041 Lu.
Regarding claim 1, Lu teaches an interlayer film (paragraph 0002) for laminated glass (paragraph 0004), comprising
a first layer (core, paragraph 0010, Table 7) containing a polyvinyl butyral resin (paragraph 0029) and triethylene glycol di-2-ethylhexanoate (paragraph 0035), and
a second layer (skin, paragraph 0010, Table 7) containing a polyvinyl butyral resin (paragraph 0029) and triethylene glycol di-2-ethylhexanoate (paragraph 0035), 
the second layer being arranged on a first surface side of the first layer (paragraph 0010), 
a content of triethylene glycol di-2-ethylhexanoate in the first layer being 60 parts by weight or more relative to 100 parts by weight of the polyvinyl butyral resin in the first layer (DI-1 through DI-15 and DI-17 through DI-29 in Table 7, Tables 5 and 7), 
a content of triethylene glycol di-2-ethylhexanoate in the second layer being 30 parts by weight or more relative to 100 parts by weight of the polyvinyl butyral resin in the second layer (all examples in Table 7, Tables 4, 5 and 7),
the interlayer film having one end 54a and the other end 54b being at the opposite side of the one end and having a thickness thicker than the one end (figure 5),

the interlayer film having a portion where the amount of increase in the thickness is increased in a direction from the one end to the other end in the region where the thickness is increased, or having a portion where the amount of increase in the thickness is decreased in a direction from the one end to the other end in the region where the thickness is increased (figure 5),
the ten-point average roughness Rz of the surface at a center position of the portion where the amount of increase in the thickness is increased, or the portion where the amount of increase in the thickness is decreased being 35-40 microns (paragraph 0090, where the taught Rz exists across the entire surface, including the center position), and
the thickness of the interlayer film being 0.25 to 2.54 mm (paragraph 0106).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.25 to 2.54 mm reads on the claimed range of the maximum thickness being 0.87 mm or more.  
Regarding claim 5, Lu teaches that the thickness at a position apart from the other end by 50 mm toward the one end is greater than 1 to 8.8 times the thickness at a position apart from the one end by 50 mm toward the other end (paragraph 0107, where the Tmax/Tmin is (0.38-2.2)/(0.25-1.2) but Tmin cannot be greater than Tmax. Therefore, the ratio must be greater than 1, and 2.2/0.25 is 8.8, and paragraph 0108, where 50 mm may be contained within the flat end portions 53a and 53b). 
In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Lu appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.
Regarding claim 8, Lu teaches a laminated glass, comprising: 
a first lamination glass member; 
a second lamination glass member; and
the interlayer film for laminated glass according to claim 1, 
the interlayer film for laminated glass being arranged between the first lamination glass member and the second lamination glass member (paragraph 0120).
Regarding claim 9, Lu teaches that the wedge angle of the interlayer film is 0.13-1.2 mrad (paragraph 0109). “In the case where the claimed ranges ‘overlap or lie inside ranges 
Regarding claim 10, Lu teaches that the maximum thickness of the interlayer film is 0.25-2.54 mm. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught thickness of 0.25-2.54 mm reads on the claimed range of 1.2 mm or more. 
Regarding claim 11, Lu teaches that the ten-point average roughness Rz of the surface at a center position of the portion where the amount of increase in the thickness in increased, or the portion where the amount of increase in the thickness is decreased is 35-40 µm (paragraph 0090, where the taught Rz exists across the entire surface, including the center position). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught Rz of 35-40 microns reads on the claimed Rz or 20 microns or more to 35 microns or less.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0159041 Lu as applied to claim 1 above, and further in view of US 5,455,103 Hoagland et al.
Regarding claim 12, Lu teaches the interlayer film but does not teach an Rz of 20 microns or more and 30 microns or less. Hoagland teaches an interlayer film for a laminated glass including a surface roughness Rz or 30 to 55 microns (column 4, lines 62-67). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0159041 Lu as applied to claim 1 above, and further in view of US 6,680,350 Dobler.
Regarding claim 14, Lu teaches the inclusion of additives such as antioxidants, but does not teach specific compounds or amount added (paragraph 0049). One reading Lu as a whole would appreciate that Lu is not particularly concerned with the antioxidant compound or amount, and that this would be within the purview of one of ordinary skill in the art. 
Dobler teaches an interlayer film for use in glazings (column 1, lines 5-9), where the interlayer contains a transparent thermoplastic polymer and a phosphorus-based oxidation inhibitor at a content of 0.0001 to 10 wt% (column 9, lines 12-16 and 36-38, where 1 ppm is 0.0001 wt%). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.0001 to 10 wt% reads on the claimed range of less than 2%. Please note that “less than 2%” includes 0%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the antioxidant of Dobler in the product of Lu because an antioxidant reduces the oxidation absorption by the interlayer material. 

Dobler teaches an interlayer film for use in glazings (column 1, lines 5-9), where the interlayer contains a transparent thermoplastic polymer and a phthalocyanine or naphthalocyanine at a content of 0.00001 to 1 wt% (column 2, lines 13-18 and column 3, line 9, where 0.1 ppm is 0.00001 wt%). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 0.00001 to 1 wt% reads on the claimed range of 0.001 to 0.2 wt%. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the IR absorber of Dobler in the product of Lu because an IR absorber reduces transparency of the interlayer film in the infrared range, which reduces heat transmission to the interior of a vehicle. 

Response to Arguments
Applicant's arguments filed August 13, 2020, have been fully considered but they are not persuasive.
Applicant argues that Lu does not teach the claimed plasticizer. However, as discussed above, Lu teaches this specific plasticizer compound. 

Applicant argues that Lu does not teach the roughness and the tapered structure together. However, one reading Lu as a whole would appreciate that Lu is not disclosing each element of the product alone. In other words, Lu does not envision a product having only the taught roughness or only the taught thickness or only the taught taper. Lu discloses any combination of the aspects to be used together based on the desired final product.
Finally, Applicant argues that Lu does not teach the claimed thickness. However, as discussed, the range of appropriate thicknesses are disclosed in paragraph 0106. Additionally, Lu does not restrict appropriate thicknesses to the 0.76 to 0.86 mm taught in paragraph 0090. Please note that the claimed roughness is taught by Hoagland. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781